Citation Nr: 1309201	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-06 535	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 4, 2011 and in excess of 70 percent on and after November 4, 2011. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, November 2008, and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In his substantive appeal of February 2010, the Veteran requested a Board hearing at his RO.  A hearing was scheduled for October 31, 2012 at the Philadelphia RO.  On October 22, 2012, the hearing request was withdrawn by the Veteran via a signed statement.  Thus, the request for a hearing is considered withdrawn in accordance with 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1967 to May 1971.

2.  On March 14, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to a higher initial disability rating for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202, 20.204 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In a March 2013 written statement, the Veteran indicated that he wished to withdraw his appeal.  Thus, the Board finds that the Veteran withdrew his appeal as to the issue of entitlement to a higher initial disability rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a higher initial disability rating for PTSD is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


